         Case 1:17-cr-00201-ABJ Document 598 Filed 06/05/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA,           )
                                    )
            v.                      )  Case No. 17-cr-201-1-ABJ
                                    )
PAUL J. MANAFORT, JR.,              )
                                    )
                  Defendant.        )
____________________________________)

                CONSENT MOTION FOR ORDER RELEASING SEIZED
                          OR ENCUMBERED PROPERTY:
             1046 N. EDGEWOOD STREET, ARLINGTON, VIRGINIA 22201
                        AND SCHWAB ACCOUNT XXXX7988

       The United States of America, by and through its undersigned counsel, respectfully

submits this motion for an Order directing release of the following assets:

       1. The real property and premises commonly known as 1046 N. Edgewood Street,
          Arlington, Virginia 22201, including all appurtenances, improvements, and
          attachments thereon, and any property traceable thereto.

       2. All funds held in account number XXXX7988 at Charles A. Schwab & Co., Inc., and
          any property traceable thereto.

       As set forth in the proposed order attached hereto, these assets were alleged for forfeiture

in the September 13, 2018 Superseding Information. Cr. Dkt. No. 419 at ¶ 69. These assets

have been seized or encumbered as described in the proposed order.

       Under the plea agreement, the defendant consented to the forfeiture of two other

properties in lieu of these assets. Cr. Dkt. No. 422 ¶ 12(a)(4) and (5). In accordance with the

plea agreement and as set forth in the attached proposed order, the United States requests the

entry of the proposed order on the terms set forth therein.




                                                 1
         Case 1:17-cr-00201-ABJ Document 598 Filed 06/05/19 Page 2 of 2



       The United States has conferred with counsel for Andrea Manafort Shand and

Christopher Shand, who have executed the proposed order and consent to its entry as an order of

the Court.

                                            Respectfully submitted,

                                            JESSIE K. LIU
                                            United States Attorney

                                    By:     _______________________
                                            Zia M. Faruqui, D.C. Bar 494990
                                            Assistant United States Attorney
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
                                             (202) 252-7117 (Faruqui)
                                            zia.faruqui@usdoj.gov


                                    By:     /s/ Daniel H. Claman
                                            Daniel H. Claman
                                            Money Laundering and
                                                Asset Recovery Section
                                            Criminal Division
                                            U.S. Department of Justice
                                            1400 New York Avenue, N.W., Suite 10100
                                            Washington, D.C. 20530
                                            Telephone: (202) 514-1263

                                            Counsel for the United States of America




                                               2
Case 1:17-cr-00201-ABJ Document 598-1 Filed 06/05/19 Page 1 of 6
Case 1:17-cr-00201-ABJ Document 598-1 Filed 06/05/19 Page 2 of 6
Case 1:17-cr-00201-ABJ Document 598-1 Filed 06/05/19 Page 3 of 6
Case 1:17-cr-00201-ABJ Document 598-1 Filed 06/05/19 Page 4 of 6
      Case 1:17-cr-00201-ABJ Document 598-1 Filed 06/05/19 Page 5 of 6




                                           UNITED STATES DISTRICT JUDGE

WE ASK FOR 'THIS:

       JESSIE K. LIU
       United States Attorney

By:
       Zia M. Faniqui, D.C. Bar 494990
       Assistant United States Attorney
       555 4th Street, N.W.
       Washington, D.C. 20530
       (202) 252-7117 (Faruqui)
       zia.faruqui@usdoj.gov

By:
       Daniel H. Claman
       Money Laundering and Asset Recovery Section
       Criminal Division, U.S. Department of Justice
       1400 New York Avenue, N.W., Suite 10100
       Washington, D.C. 20530
       Telephone: (202) 514-1263
       daniel.clam.an@usdoj.gov

Counsel for the United States of America


By:

By:


City/County of                             Commonwealth of Virginia
The forego  g  instrument was subscribed and sworn before me INA. tglay of                            , 2019 by
                                .
Andrea     naf          and       topher Shand.
                                                              <<3 1:•..V.-TH 0;eiia . .( 0 *r°i,y,
                                                       ...."' it:*
                                                                 e
                                                   :::.:                                  -71,
 o ary ublic                                                                             7*
No    registratio number: -7 U"  AD 11             1;                                           .1*
                                                       4*-'                              •     -
My c     issio e     s:‘)       U
                                                                     ; 0 44 R7
           0_4741k0                                                              ‘3,'?
By:
       Matthe     . Crawl, Esq.
       RILEY SAFER HOLMES & CANCILA LLP
       70 W. Madison Street, Suite 2900
       Chicago, IL 60602
       Tel: 312 471-8700
                                        5
Case 1:17-cr-00201-ABJ Document 598-1 Filed 06/05/19 Page 6 of 6
